Citation Nr: 0203462	
Decision Date: 04/16/02    Archive Date: 04/26/02

DOCKET NO.  97-30 087	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota



THE ISSUE

Entitlement to service connection for a right hand disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from March 1966 to January 
1970.  This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.  In July 2000 the Board remanded 
the case for further development.  The requested development 
has been completed and the case has been returned to the 
Board for further appellate action.  

The issue of entitlement to service connection for a lipoma 
of the right buttock was previously before the Board for 
appellate consideration.  However, a subsequent December 2001 
rating decision granted the benefit.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Residuals of a crush injury to the right hand existed 
prior to service and did not worsened as a result of the 
veteran's active service.

3.  The veteran's current right hand disorder has not been 
etiologically linked to his active duty service by any 
competent medical opinion.


CONCLUSION OF LAW

The veteran's current right hand disorder was not incurred in 
or aggravated by service or any incident therein.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed with respect to 
this issue, that VA has given the appellant adequate notice 
regarding the evidence necessary to substantiate his claim 
and that no further assistance to the appellant is required 
to comply with the duty to assist mandated by statute.  
38 U.S.C.A. § 5103A (Supp. 2001).  There have also been final 
regulations promulgated to implement the new law.  See 66 
Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  It is noted 
that the appellant was notified of the new law and 
information concerning evidence needed to support his claim 
in correspondence sent to him in March 2001.  There is no 
indication that there is any additional evidence that could 
be obtained that would be useful in substantiating this 
claim.

Factual Background

During his October 1965 entrance examination, the veteran 
gave a medical history of a right thumb deformity due to 
trauma.  Evaluation of his upper extremities at the time was 
normal.  A March 1968 treatment record, although not 
specifying which hand, noted the veteran complained of 
jamming the first finger.  April 1968 X-ray studies of his 
right hand indicated the veteran had pain, redness and 
swelling about the metacarpal phalangeal joint of the second 
ray secondary to trauma.  The X-ray study showed no evidence 
of pathology or significant abnormalities.  In his November 
1969 medical history report, the veteran affirmatively 
identified problems with arthritis, bone joint or other 
deformity and with swollen or painful joints.  He reported 
that his right hand had been crushed in a corn picker when he 
was 16 years old and he complained of painful hands when the 
weather was extremely cold.  It was noted that he had a 
slight deformity of the right thumb because it had not been 
properly set.  The separation physical examination report was 
negative for pathology of the right hand.

An April 1997 VA General Medical examination report notes the 
veteran's history of having caught his right hand in a corn 
picker and reinjuring it during active duty.  He stated that 
his right hand had been sensitive to cold since the date of 
the reinjury.  Examination revealed a partial amputation of 
the "distal half of distal 4th phalangeal right hand."  
There was no tenderness or edema or any other gross deformity 
of the right hand.  X-ray studies of the right hand showed 
healed fractures in the first phalanx and traumatic 
amputation of the distal aspect of the 4th distal phalanx.  
There was no evidence of any recent fractures.  The diagnosis 
was history of corn picker accident of right hand with 
fractures, amputation distal tuft of right 4th finger.  

In a February 1998 statement, a friend who served with the 
veteran, asserted that he personally worked with the veteran 
in cold weather on several occasions during service and that 
the friend himself had been unable to write his name for 3 
hours because of the extreme cold.

VA treatment records, dating from December 1996 to July 2000, 
show no complaints, findings, treatment or diagnoses 
associated with the veteran's right hand disability.  An 
August 1999 general surgery consultation report did give the 
veteran's history of his earlier accident, as recorded above.

A February 2001 VA orthopedic examination shows the veteran 
complained of a frostbite injury to the fingertips of both 
hands during his active duty service.  Since that time, he 
complained of pain in his hands when exposed to cold weather 
and that his second, third and fourth fingers of the right 
hand turned white with such exposure.  He also experienced a 
loss of sensation in his fingertips with brittle fingernails 
since his frostbite injury.  Based on the examiner's review 
of the veteran's records and examination of his right hand, 
the examiner opined that a cold injury to the hands was not 
found.  An X-ray examination report of the right hand 
revealed an old fracture of the ungle tuft of the thumb with 
linear sclerosis, and an amputation of the distal phalanx of 
the 4th digit.  There was some sclerosis of the 5th digit.  In 
March 2001, VA nerve conduction studies of the right hand 
revealed mild median entrapment neuropathy at the wrist.

Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury in or aggravated 
by service.  38 U.S.C.A. § 1110.  Additionally, service 
connection may be granted for any disease or injury diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service, or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (2001).  Clear 
and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b).  Temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient 
to be considered "aggravation in service" unless the 
underlying condition, as contrasted to symptoms, is worsened.  
See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The 
presumption of aggravation is applicable only if the pre-
service disability underwent an increase in severity during 
service.  Hunt, 1 Vet. App. at 292, 296 (1991); see also 
Browder v. Brown, 5 Vet. App. 268, 271 (1993).

The United States Court of Appeals, Federal Circuit, has 
decided that "a presumption is a rule of law for the handling 
of evidence, not a species of evidence."  Routen v. West, 142 
F.3d 1434 (1998) (holding that a 1992 change in the 
presumptive standard of 38 C.F.R. § 3.306(b) could not 
constitute new and material evidence since the presumption 
itself is not evidence).

A veteran, employed in active service for six months or more, 
is presumed in sound condition except for defects, 
infirmities, or disorders noted when examined and accepted 
for service or where evidence or medical judgment is such as 
to warrant a finding that the disease or injury existed 
before acceptance and enrollment.  38 U.S.C.A. § 1132 (West 
1991); 38 C.F.R. 3.304(b) (2001).

During his October 1965 entrance medical examination, the 
veteran clearly reported a right thumb deformity due to 
trauma prior to his active duty service.  Thus, the 
presumption of soundness does not apply in this case.  

The preponderance of the medical evidence of record does not 
link the veteran's current right hand disorder to his service 
or any incident therein.  In fact, the February 2001 VA 
examiner, after reviewing the veteran's claims file and 
examining him, concluded that there was no evidence of any 
cold injury to his hands.  Further, the preponderance of the 
evidence does not indicate that he aggravated any preexisting 
right hand disability that may have existed.  In this 
respect, the veteran's previous right hand crush injury was 
noted at the time of his entrance examination, and despite 
his complaints at the time of discharge, there were no 
pertinent treatment records or objective findings consistent 
with his complaints.  While the veteran is competent to 
provide evidence of visible symptoms, he is not competent to 
provide evidence that requires medical knowledge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, 
where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  In this case, no competent 
medical evidence has been presented linking the present right 
hand disorder to any event in service.

Accordingly, the claim for service connection for a right 
hand disorder must be denied.


ORDER

Service connection for a right hand disorder is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

